IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


LUIS MALAVE,                              : No. 103 MM 2018
                                          :
                    Petitioner            :
                                          :
                                          :
              v.                          :
                                          :
                                          :
COMMONWEALTH COURT,                       :
                                          :
                    Respondent            :


                                    ORDER



PER CURIAM

      AND NOW, this 4th day of September, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.